Citation Nr: 0828719	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  04-28 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
brachial plexus stretch injury, to include nerve damage of 
the left arm and left hand.

2.  Entitlement to higher initial disability ratings for 
bilateral hearing loss, evaluated as zero percent 
(noncompensable) disabling for the period from July 23, 2002, 
through December 14, 2005; and evaluated as 30 percent 
disabling from December 15, 2005. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from March 1948 to December 
1968.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision that, in pertinent part, denied service connection 
for brachial plexus stretch (claimed as nerve damage of the 
left arm) and for nerve damage of the left hand; and granted 
service connection for bilateral hearing loss evaluated as 0 
percent (noncompensable) disabling effective July 23, 2002.  
The veteran timely appealed.

In January 2006, the RO increased the disability evaluation 
to 30 percent for bilateral hearing loss, effective 
December 15, 2005.

Because higher evaluations are available for bilateral 
hearing loss, and the veteran is presumed to seek the maximum 
available benefit for a disability, the claim remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2007, the veteran and his wife testified during a 
video conference hearing before the undersigned.  In 
September 2007, the Board remanded the matters for additional 
development.

Also, in September 2007, the veteran's representative 
submitted additional evidence directly to the Board and 
waived initial consideration of the evidence by the RO.  
Consistent with the veteran's assertions and the record, the 
Board has recharacterized the appeal as encompassing the 
issues on the title page.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  There is no competent evidence establishing that the 
veteran currently has residuals of a brachial plexus stretch 
injury, to include nerve damage of the left arm and left 
hand. 

2.  For the period from July 23, 2002, through December 14, 
2005, audiometric testing has revealed, at worst, level I 
hearing acuity in the right ear and level I hearing acuity in 
the left ear.

3.  For the period from December 15, 2005, audiometric 
testing has revealed, at worst, level VI hearing acuity in 
the right ear and level VII hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  Chronic residuals of a brachial plexus stretch injury, to 
include nerve damage of the left arm and left hand, were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

2.  The criteria for an initial, compensable disability 
rating for bilateral hearing loss, for the period from 
July 23, 2002, through December 14, 2005, have not been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.385, 4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, 
Diagnostic Code 6100 (2007).

3.  The criteria for a disability rating in excess of 30 
percent for bilateral hearing loss, for the period from 
December 15, 2005, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 
4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  The fourth element 
for proper VCAA notice is no longer applicable for claims 
pending before VA on or after May 30, 2008.   See Notice and 
Assistance Requirements and Technical Correction, 73 Fed. 
Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. Part 
3).

Through August 2002, December 2004, April 2006, and November 
2007 letters, the RO or VA's Appeals Management Center (AMC) 
notified the veteran of elements of service connection, the 
evidence needed to establish each element, and evidence of 
increased disability.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

In the April 2006 letter, the RO specifically notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In this case, the veteran has appealed for a higher initial 
disability rating assigned following grant of service 
connection for bilateral hearing loss.  Hence, the Board has 
characterized the issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson held that a claim for an initial 
disability rating is distinct from a claim for increased 
rating, the requirements of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), are not applicable to the present claim.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the veteran's claims 
decided on appeal have been fully developed and re-
adjudicated by an agency of original jurisdiction after 
notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims decided on appeal, 
reports of which are of record.  The veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).



II.  Service Connection 

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service treatment records of the veteran's entry report no 
defects.  The veteran was involved in a motor scooter 
accident in August 1958.  Records reflect multiple abrasions 
and contusions of the left knee, left shoulder, and face.  A 
neurological evaluation of the veteran's left shoulder in 
September 1958 revealed a diagnosis of brachial plexus 
injury, left, most marked in the axillary nerve; injury was 
partial.  The veteran was hospitalized, and he continued 
physical therapy; he was to avoid heavy lifting with his left 
arm.

Service treatment records of the veteran's annual examination 
in December 1966 include a notation of "[t]raumatic 
neuropathy, with paralysis of the left axillary nerve, 1958, 
hospitalized 30 days, complete recovery, no comp or seq."  
Neither defects nor diagnoses involving the veteran's left 
upper extremity were noted at the time of the veteran's 
retirement examination in May 1968.

In June 2005, the veteran testified that he was involved in a 
motorbike accident in service in 1958, and that he underwent 
physical therapy and was hospitalized for six weeks.  He 
testified that his left arm was still weak.  The veteran also 
testified that he had not received medical treatment for 
either his left arm or left hand following his military 
service.  This veteran's wife noted that one doctor had given 
the veteran a rubber ball and exercises to do with his hand.

The Board's September 2007 remand required an examination for 
purposes of determining whether the veteran currently had 
residuals of a brachial plexus stretch injury, to include 
nerve damage of the left arm and left hand, related to active 
service.

A VA examiner in April 2008 reviewed the claims folder, and 
noted the veteran's medical history.  Examination at that 
time revealed cogwheel rigidity in both arms, and a mild 
resting tremor intermittent of the left arm.  The diagnoses 
were brachial plexus stretch injury with left arm and hand 
dysfunction, resolved without residuals; and Parkinsonism, 
status-post cerebrovascular accident, neurological 
dysfunction.  The examiner found no residuals from his 
brachial stretch and nerve damage that occurred during active 
duty, and noted that the evidence did not support a chronic 
problem from his in-service injury.  The examiner also opined 
that the neurological deficits on examination (Parkinsonism, 
residuals from cerebrovascular accident) were not caused by 
or a result of the in-service left upper extremity injury.  
This opinion was based on clinical findings showing 
involvement of the central nervous system that affected not 
only the veteran's left arm but his other extremities as 
well.

The evidence in support of the veteran's claim includes 
service treatment records, showing in-service treatment for a 
brachial plexus stretch injury.

However, service treatment records also show a complete 
recovery, without complications or sequelae.  There are no 
treatment records post-service.  The April 2008 examiner 
found that the veteran had made a full recovery from the in-
service injury.  Following an examination of the veteran and 
a review of the entire record, it was concluded that there 
were no residuals.  The examiner's findings are consistent 
with the evidence of record.  The Board finds a clear 
preponderance of the evidence is against a finding that the 
veteran has residuals of a brachial plexus stretch injury, to 
include nerve damage of the left arm and left hand.

III.  Higher Initial Disability Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

Where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson, 12 Vet. App. at 126.

Service connection has been established for bilateral hearing 
loss, effective July 2002.  The RO assigned a noncompensable 
disability rating for the period from July 23, 2002, to 
December 14, 2005; and a 30 percent disability rating for the 
period from December 15, 2005.

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings reported at 
audiometric examinations.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2007).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

The regulations include a special provision for evaluating 
exceptional patterns of hearing impairment:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next higher 
Roman numeral. Each ear will be evaluated separately.

38 C.F.R. § 4.86.

For the Period from July 23, 2002, to December 14, 2005

During a VA examination in December 2002, the veteran 
reported that he had been wearing hearing aids for 
approximately two years. On audiometric testing, pure tone 
thresholds, in decibels, were reported as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
20
50
70
LEFT
N/A
30
15
50
60

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 96 percent in the left 
ear.

Applying the standard method for evaluating hearing loss to 
the results of the December 2002 audiometric evaluation, the 
veteran has Level I hearing acuity in the right ear, and 
Level I hearing acuity in the left ear, based on application 
of the reported findings to Tables VI and VII.  These 
findings warrant a zero percent (noncompensable) evaluation 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The veteran 
did not exhibit an exceptional pattern of hearing loss and 
the provisions of 38 C.F.R. § 4.86 are not applicable.  

For the Period from December 15, 2005

In this case, the record does reveal puretone thresholds 
meeting the definition of exceptional hearing impairment 
under 38 C.F.R. § 4.86 for the period from December 15, 2005.

During a VA examination on December 15, 2005, the veteran 
reported difficulty understanding speech in all environments 
for forty years.  On audiometric testing, pure tone 
thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
60
60
65
100
LEFT
N/A
70
70
80
100

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

In June 2007, the veteran testified that his hearing aids 
were adjusted as high as they could possibly go, and that he 
would soon need a different type of hearing aid (behind the 
ear).

A VA examiner in April 2008 reviewed the claims folder, and 
noted the veteran's history.  The examiner noted that 
audiograms conducted in August 2007 and in November 2007 
revealed bilateral hearing loss with significant differences 
in thresholds on the right side.  Test results were not 
reliable and, in the examiner's opinion, not suitable for 
rating purposes.  Specifically, the speech recognition 
thresholds were in poor agreement with the pure-tone 
averages.  There also was variability in responses to pure-
tones of up to 25 decibels with retest, and the thresholds 
obtained were inconsistent with observed communication 
abilities.  Masking was not attempted due to the poor 
reliability of results.  Audiometric 
testing results were not reported.

Applying the standard method for evaluating hearing loss to 
the results of the December 2005 audiometric evaluation, the 
veteran has Level II hearing acuity in the right ear, and 
Level II hearing acuity in the left ear, based on application 
of the reported findings to Tables VI and VII.  These 
findings would warrant only zero percent (noncompensable) 
evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100.

However, when applying the special provision for evaluating 
exceptional patterns of hearing impairment to the results of 
the December 2005 audiometric evaluation, the veteran has 
Level VI hearing acuity in the right ear, and Level VII 
hearing acuity in the left ear, based on application of the 
reported findings to Tables VIa and VII.  Here, the findings 
warrant no more than the currently assigned 30 percent 
evaluation under 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 
6100.  

The Board has considered the veteran's statements as to the 
difficulties he experiences as a result of his bilateral 
hearing loss.  However, it must be emphasized that the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designation assigned after audiometry results are 
obtained.  Hence, the Board has no discretion in this matter 
and must predicate its determination on the basis of the 
results of the audiology studies of record.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  In other words, the 
Board is bound by law to apply VA's rating schedule based on 
the veteran's audiometry results.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

In this case, a VA examiner in April 2008 concluded that the 
veteran had not put forth a good faith effort in cooperating 
with the examiner, and, as a consequence, the test results 
were deemed not reliable, and not reported.

Moreover, given the mechanical method of determining 
evaluations for hearing loss, based on audiometry findings 
and speech discrimination results, it would appear that 
factors other than those findings would not bear on the 
rating assigned for hearing loss. 
 
Even if consideration of additional factors were appropriate, 
there is no showing that the veteran's service-connected 
bilateral hearing loss has resulted in so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The veteran is retired from work, and there is no 
evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Thus, the weight of the evidence is against the grant of an 
initial, compensable disability rating for the veteran's 
service-connected bilateral hearing loss, for the period from 
July 23, 2002, to December 14, 2005; and against the grant of 
a disability rating in excess of 30 percent for bilateral 
hearing loss, for the period from December 15, 2005.   As 
shown above, there is a basis for a staged rating, pursuant 
to Fenderson.  38 C.F.R. §§ 4.7, 4.21 (2007).


ORDER

Service connection for residuals of a brachial plexus stretch 
injury, to include nerve damage of the left arm and left 
hand, is denied.
 
An initial, compensable disability rating for bilateral 
hearing loss, for the period from July 23, 2002, to 
December 14, 2005, is denied.

A disability rating in excess of 30 percent for bilateral 
hearing loss, for the period from December 15, 2005, is 
denied.



______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


